Citation Nr: 0431052	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran entitlement to service connection for a chronic 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

In October 1970, the Department of Veterans Affairs (VA) 
denied service connection for an acquired psychiatric 
disorder.  In October 1970, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not subsequently submit a timely notice of disagreement 
with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which denied 
service connection for a chronic acquired psychiatric 
disorder to include recurrent major depression.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  

As the issue of the veteran's entitlement to service 
connection for a chronic acquired psychiatric disorder was 
previously denied by the VA and the veteran did not submit a 
timely notice of disagreement with that decision, the Board 
has framed the issue on appeal as whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice to inform him of what must be shown 
to support an application to reopen his claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as it relates 
to the reopening of a claim for 
entitlement to service connection for a 
chronic acquired psychiatric disorder, 
are fully met.  

2.  The RO should then adjudicate whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


